—In a consolidated action to recover damages, inter alia, for medical malpractice and the negligent *451manufacture of a medical device, the defendant Richards Medical Company, Inc., appeals from an order of the Supreme Court, Kings County (Levine, J.), dated March 20, 1998, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
The plaintiffs seek to recover damages, inter alia, for the negligent manufacture of a medical device (see, Sabella v Vaccarino, 263 AD2d 451 [decided herewith]). We agree with the Supreme Court that there are issues of fact which preclude the granting of summary judgment to the appellant. The circumstantial evidence of negligent manufacture of the device at issue offered by the plaintiffs was sufficient to defeat the appellant’s summary judgment motion (cf., Otis v Bausch & Lomb, 143 AD2d 649, 650). Bracken, J. P., Thompson, Goldstein and Florio, JJ., concur.